Citation Nr: 0939784	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-11 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to service connection for essential tremors of 
each upper extremity.  

2.	Entitlement to a compensable rating for degenerative joint 
disease of the right index finger, with deformity.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1970 to April 1972, January 2003 to October 2003, and 
November 2006 to September 2007.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
November 2004 rating decision of the Oakland, California 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for essential tremors of each 
upper extremity, granted service connection for degenerative 
joint disease of the right index finger, rated 0 percent, and 
granted service connection for arthritis of the right great 
toe, rated 0 percent.  The Veteran initiated an appeal in all 
three matters; after a statement of the case (SOC) was 
issued, he perfected an appeal only on the issues stated on 
the preceding page.  At his request the Veteran was scheduled 
for a Travel Board hearing in July 2009.  His representative 
withdrew the hearing request in writing.  

The issue of service connection for essential tremors of each 
upper extremity is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


FINDING OF FACT

Throughout the appeal period the Veteran's degenerative joint 
disease of the right index finger has been manifested by 
complaints of pain and deformity; limitation of motion or 
other function of the finger is not shown.  


CONCLUSION OF LAW

A compensable rating for degenerative joint disease of the 
right index finger, with deformity, is not warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5229 
(2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim[s].  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) Veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A February 2006 
SOC provided notice on the "downstream" issue of 
entitlement to an increased initial rating; while an October 
2008 supplemental SOC (SSOC) readjudicated the matter after 
the appellant and his representative responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has 
had ample opportunity to respond/supplement the record.  It 
is not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

Regarding the issue seeking a compensable rating for right 
index finger disability, the Veteran's pertinent treatment 
records have been secured.  The RO arranged for a VA 
examination in March 2004.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  

B.	Legal Criteria, Factual Background, and Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Degenerative arthritis established by X-ray findings is rated 
based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Code 5003.  

Ankylosis of the index finger of either hand, at either a 
favorable or unfavorable angle, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Code 5225.  

For limitation of motion of the index or long finger, when 
there is a gap of one inch (2.5 cm) or more between the 
fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or if 
extension is limited by more than 30 degrees, a 10 percent 
rating for either hand is warranted.  A gap of less than one 
inch or limitation of extension to less than 30 degrees is 
rated 0 percent disabling.  38 C.F.R. § 4.71a, Code 5229.  

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent rating 
shall be assigned when the criteria for a compensable rating 
are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an appeal arises from an initial rating assigned with a 
grant of service connection, consideration must be given as 
to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Veteran's service treatment records reflect that he 
reported that he sustained a sports injury to the right index 
finger in February 2003.  On December 2003 examination, the 
assessment was disruption of distal interphalangeal (DIP) 
joint.

On March 2004 VA examination the Veteran related that during 
service he was treated with a splint for a DIP joint 
fracture.  He developed a deformed finger after the splint 
was removed.  It was noted that he is right handed.  He 
stated that the disability caused him difficulty typing with 
a keyboard and affected his fine motor skills.  On 
examination of the right hand, deformity of the right index 
finger was noted.  There was 10 degrees deviation towards the 
thumb and a Herberden's node.  Palpation revealed tenderness 
to the DIP joint, with no crepitus.  Neurovascular 
examination was intact to the fingertips.  There was full 
range of motion of the index finger, with pain at the DIP 
joint.  The Veteran could form a fist and touch the tip of 
the thumb to the base and tip of each finger of the same 
hand, bilaterally.  He could abduct all fingers.  Motor 
strength was normal.  X-ray studies revealed degenerative 
arthritis of the second DIP joint.  The diagnosis was 
degenerative joint disease of the right index finger, with 
deformity.  The examiner noted that there was no functional 
loss associated with the right index finger disability.  

The Veteran has not identified any treatment he received for 
his right index finger disability during the appeal period.  
He was called to (and served on) active duty during the 
appeal period.  He has served as a helicopter pilot with the 
National Guard.  It has not been alleged that the finger 
disability has increased in severity since the Veteran was 
last examined by VA.

The competent (medical) evidence pertaining to the status of 
the Veteran's right index finger disability does not show 
symptoms or impairment warranting a compensable rating under 
any applicable schedular rating criteria.  The finger is not 
ankylosed, and is not shown to have limited motion, so as to 
warrant a compensable rating under Codes 5225 or 5229, nor is 
it shown that motion of the finger is painful (so as to 
warrant, with the X-ray finding of arthritis a 10 percent 
rating under Code 5003).  Significantly, while the Veteran 
alleges he has a problem typing, the VA examiner specifically 
noted that the right index finger disability causes no 
functional impairment.  

The Board has also considered whether this matter requires 
referral for consideration of an extraschedular rating.  
Given that the VA examiner found that there is no functional 
impairment associated with this disability, the Board finds 
no basis for concluding that the schedular criteria are 
inadequate.  Notably, during a major portion of the appeal 
period the Veteran has been flying a helicopter (and the 
right index finger has not been found disqualifying for such 
duties).  Consequently, referral for extraschedular 
consideration is not warranted.  See Thun v.Peake, 22 Vet. 
App. 111 (2008).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; as the preponderance of the evidence is 
against the Veteran's claim, the reasonable doubt provisions 
do not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. .  


ORDER

A compensable rating for degenerative joint disease of the 
right index finger, with deformity, is denied.  
REMAND

The Veteran also seeks service connection for essential 
tremors of both hands.  While this disorder was not 
manifested in service as shown by the service treatment 
records (STRs) available, it was diagnosed on March 2004 VA 
examination.  Following this examination, the Veteran served 
an additional period of active duty.  Treatment records from 
this period of active duty are not associated with his claims 
folder (and have not been considered).  As they are 
constructively of record, they must be secured prior to 
appellate review of the service connection claim.  

Accordingly, the case is REMANDED for the following action:

The RO should arrange for exhaustive 
development to secure any and all up-to-
date STRs for the Veteran (to include all 
records from his periods of active duty, 
his National Guard records, to include 
reports of periodic examinations, and 
reports of any examinations for entry on 
and separation from active duty.  The 
sources contacted for these records must 
include the NPRC, the Veteran's National 
Guard unit, and the Veteran himself.  If 
any records are determined to be 
unavailable, it should be so certified for 
the record (with explanation), and the 
Veteran should be notified.  The RO should 
review these records, arrange for any 
further development requested, then 
readjudicate this claim.  If it remains 
denied, the RO should issue an appropriate 
SSOC, and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


